Citation Nr: 0832163	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for cherry angioma.

2.  Entitlement to service connection for rashes and/or 
hives.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, 
claimed as muscle and joint pain, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

6.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1984 to November 1987 and from December 1990 to 
September 1992.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from July 2005 and 
October 2005 rating decisions by the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.
While some of the veteran's service treatment records (STRs) 
are associated with the claims file, it appears that these 
records might be incomplete.  Specifically, during the 
September 2007 Travel Board hearing, the veteran testified 
that he had received treatment for cherry angioma, skin 
rashes and hives at Ft. Jackson, South Carolina, in 1990.  
See September 2007 hearing transcript.

Regarding the claims of service connection for a chronic rash 
or hives, and for headaches, his STRs note that he was seen 
for hives, itching and redness of the face, and for 
headaches.  Post-service medical evidence notes diagnoses of 
chronic migraine and tension headaches.  See August 2004 VA 
examination report.  There is some question as to whether the 
veteran currently has hives or a rash.  See September 2007 
hearing transcript.  A VA examination is necessary 
specifically to determine the etiology of any current chronic 
rash, hives and headaches.  See 38 U.S.C.A. § 5103A.

Regarding the claims of service connection for CFS and 
fibromyalgia, both these disabilities have been defined as 
"medically unexplained chronic multisymptom illnesses" by 
VA.  See 38 C.F.R. § 3.317.  The Board notes that the veteran 
underwent VA examinations on several occasions; most 
recently, the August 2005 VA examiner found that the veteran 
does not meet the criteria for CFS or fibromyalgia.  In this 
regard, a diagnosis of CFS for VA purposes requires: (1) the 
new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; (2) the exclusion, by history, physical 
examination, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms; and (3) six or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) non-exudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, 
(ix) neuropsychologic symptoms, and (x) sleep disturbance.  
38 C.F.R. § 4.88a.  In addition, VA's Compensation & Pension 
service has created a specialized examination worksheet to 
guide examiners in exams for fibromyalgia, which notes that a 
history of a constellation of symptoms such as frequent 
musculoskeletal pain, headaches, gastrointestinal symptoms 
and depression, is key to the determination of the diagnosis 
and etiology of this disability.  Given the current level of 
symptoms experienced by the veteran as described during the 
September 2007 Travel Board hearing, the Board finds that the 
veteran should be scheduled for an additional VA examination 
that addresses the unique constellation of symptoms incident 
to CFS and fibromyalgia and determines whether such diagnoses 
are appropriate with regard to the veteran.  

Regarding the claim seeking an increased rating for IBS, the 
veteran essentially maintains that this disability has 
increased in severity.  Specifically, during the September 
2007 Travel Board hearing, he described alternating periods 
of constipation and diarrhea.  See September 2007 hearing 
transcript.  Given his apparent belief that his IBS is worse 
than originally rated, and that he has not had a formal 
examination to assess this disability since August 2004, the 
Board finds that a contemporaneous VA examination to assess 
its current severity is necessary.  38 U.S.C.A. § 5103A.  See 
also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Furthermore, as VA 
outpatient treatment records are constructively of record, 
and may contain pertinent information, they must be obtained.

In addition, during the September 2007 Travel Board hearing 
the veteran testified that his IBS interfered with his 
ability to work.  This testimony raises the question of 
whether referral for extraschedular consideration under 38 
C.F.R. § 3.321 is indicated.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, "the 
regulation does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required."  Floyd, 9 Vet. App. at 95.  Development of the 
evidence in the matter of whether referral for extraschedular 
consideration is indicated is incomplete.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
submit, or identify for VA to secure 
(with his cooperation) evidence 
documenting the impact that his service 
connected IBS has on his employment, to 
include specifically whether it has 
caused him to miss any time at work.  The 
RO should arrange for any development 
suggested by his response.

2.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
periods of service in the Southwest Asia 
theater of operations during the Gulf 
War.

3.  The RO should arrange for an 
exhaustive search for the veteran's 
complete STRs.  The records sought should 
specifically include any records of 
treatment at Fort Jackson, South Carolina 
in 1990.  The efforts to obtain such 
records should be documented in the 
claims file.

4.  The RO should secure for the claims 
file copies of all outstanding records of 
treatment the veteran received since 
October 2004 for the disabilities at 
issue from the East Orange VA Medical 
Center.  If any records sought are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.

5.  The RO should arrange a VA 
dermatology examination of the veteran to 
determine whether he has a disability 
manifested by hives and/or rashes and, if 
so, its likely etiology.  He should be 
notified of the examination and of the 
consequences of his failure to appear.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include STRs), and with consideration 
of sound medical principles, the examiner 
should indicate whether or not the 
veteran has a chronic disability 
manifested by hives and/or rashes and if 
so, opine whether it is as at least as 
likely as not that such disability was 
incurred or aggravated during the 
veteran's military service.  The opinion 
should specifically address whether there 
is a nexus between any current such 
disability and skin problems for which 
the veteran was seen in service.

6.  The RO should arrange for a 
neurological examination of the veteran 
to determine the likely etiology of any 
current headache disorder.  He should be 
notified of the examination and of the 
consequences of his failure to appear.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include STRs), and with consideration 
of sound medical principles, the examiner 
should provide opinions as to the nature 
and likely etiology of the veteran's 
current headache disability (if any), and 
specifically whether such disability was 
at least as likely as not incurred or 
aggravated during the veteran's military 
service.  The opinion should specifically 
address whether there is a nexus between 
any current headache disorder and the 
headaches for which the veteran was seen 
in service.  The examiner must explain 
the rationale for all opinions.

7.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine whether a 
diagnosis of CFS is appropriate.  He 
should be properly notified of the 
examination and of the consequences of a 
failure to appear.  His claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary to 
establish or rule out the diagnosis 
should be completed.  The examiner must 
specifically determine whether or not the 
veteran has CFS.

The examiner should note that VA has 
specific requirements for a diagnosis of 
CFS, to specifically include: (1) new 
onset of debilitating fatigue severe 
enough to reduce daily activity to less 
than 50 percent of the usual level for at 
least six months; and (2) the exclusion, 
by history, physical  examination, and 
laboratory tests, of all other clinical 
conditions that may produce similar 
symptoms; and (3) six or more of the 
following: acute onset of the condition, 
low grade fever, nonexudative 
pharyngitis, palpable or tender cervical 
or axillary lymph nodes, generalized 
muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise.  See 
38 C.F.R. § 4.88a.  

The examiner must explain the rationale 
for the opinion.

8.  The RO should arrange for the veteran 
to undergo a VA fibromyalgia examination, 
using the appropriate fibromyalgia exam 
worksheet, to determine whether a 
diagnosis of fibromyalgia is appropriate.  
He should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All testing deemed 
necessary must be conducted and the 
results reported in detail.  Based on the 
examination and the review of the file, 
the examiner must specifically determine 
whether or not the veteran has 
fibromyalgia.  A rationale for any 
opinion offered is requested.  

If fibromyalgia is not diagnosed, the 
examiner should list all diagnosed 
conditions responsible for the veteran's 
claimed joint and muscle pain and state 
which symptoms are associated with each 
condition.  For each diagnosed condition, 
the examiner should render an opinion as 
to whether it is as least as likely as 
not that such disability is etiologically 
related to the veteran's active military 
service.  The examiner should explain the 
rationale for all opinions given.

If there are any symptoms that are not 
determined to be associated with a known 
clinical diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.  In such instance, 
the examiner should provide the 
specialist with all examination reports 
and test results, specify the relevant 
symptoms that have not been attributed to 
a known clinical diagnosis and request 
that the specialist determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed in 
this veteran to a known clinical 
diagnosis.  For each diagnosed condition, 
the examiner should render an opinion as 
to whether it is as least as likely as 
not that such disability is etiologically 
related to the veteran's active military 
service.  The examiner should explain the 
rationale for any opinion given.

9.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's IBS.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should list all current 
manifestations and symptoms of the 
veteran's IBS, and should comment 
specifically on the presence, frequency 
and severity of such symptoms as 
diarrhea, constipation, bowel disturbance 
and abdominal distress.  To the extent 
possible, the examiner should distinguish 
the manifestations of the service-
connected disorder from those of any 
nonservice-connected gastrointestinal 
disorders.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed must also be provided.

10.  Then, the RO should undertake any 
other development it determines to be 
warranted, to include ordering any 
further examinations or obtaining any 
nexus opinions deemed necessary.

11.  Thereafter, the RO should 
readjudicate the matters remaining on 
appeal.  Regarding the matter of the 
rating for IBS, if there is any evidence 
of marked interference with employment, 
the RO shall refer the matter to either 
the Under Secretary for Benefits or to 
the Director of Compensation and Pension 
for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  Then the 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

